MEMORANDUM **
Michael Harvey Lynn appeals the District Court’s September 28, 2005 order denying his motion to vacate, motion for Metwest and its counsel to be held in contempt of court, and motion for entry of order holding Metwest and its attorney in contempt.
The District Court properly denied Lynn’s motion to vacate. First, the Bankruptcy Court acted within its discretion in granting Metwest’s Rule 59(a) motion based on the expansion of the record from the time of the Bankruptcy Court’s initial order. See In re Kaypro, 218 F.3d 1070, 1073 (9th Cir.2000); In re JWJ Contracting Co., 287 B.R. 501, 514 (9th Cir. BAP 2002). Second, the Bankruptcy Court did not clearly err in finding that Metwest sought no fees or sanctions against Lynn in his individual capacity. See Kaypro, 218 F.3d at 1073; see also In re Lowenschuss, 67 F.3d 1394, 1401 (9th Cir.1995) (stating that discharge under 11 U.S.C. § 524 releases debtor only from personal liability for debts). Third, the Bankruptcy Court properly denied Lynn’s motion for reconsideration because the motion was untimely and no extraordinary circumstances excused its untimeliness. See Fed.R.Civ.P. 59, 60(b); In re Pac. Far E. Lines, Inc., 889 F.2d 242, 250 (9th Cir.1989). Fourth, the Bankruptcy Court did not abuse its discretion in abstaining from addressing issues previously adjudicated by the state court. See In re Tucson Estates, Inc., 912 F.2d 1162, 1166-67 (9th Cir.1990). Fifth, to the extent that Lynn contends that the order’s brief quotations of Metwest’s pleading violates Federal Rule of Civil Procedure 54(a)’s prohibition on recitals of pleadings, this contention lacks merit. The brief quotations did not constitute a recital.
Finally, the Court committed no error in denying Lynn’s two contempt related mo*596tions, as Metwest violated no court order. See United States v. Ayres, 166 F.3d 991, 994 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.